Citation Nr: 0422930	
Decision Date: 08/19/04    Archive Date: 08/24/04	

DOCKET NO.  00-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
10 percent for bronchial asthma, from August 12, 1997, 
through June 1, 1998.

2.  Entitlement to an original disability rating in excess of 
30 percent for bronchial asthma, from June 2, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from March 1946, to 
December 1946, and from April 1948 to October 1956. 

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2001, at which time it was remanded 
for both procedural and substantive purposes.  The veteran 
was accorded examinations by VA in 2000 and 2003, and the 
case has been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
should further action be required.

For good cause shown, the representative's motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. 5100 et. seq. (West 2002) includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001, VA issued 
regulations to implement the provisions of the VCAA.  These 
are now codified at 38 C.F.R. § 3.159 (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) as amended by the 
VCAA and 38 C.F.R. § 3.159(b) (2003) as recently amended, 
require VA to inform a claimant as to what evidence VA will 
provide, and what evidence the claimant is to provide, and 
remanding when VA fails to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In this case, the record shows that the veteran was provided 
with a letter in November 2001 informing him what VA was 
doing, and what had been done to help with his claim.  
However, the letter did not specifically mention the VCAA and 
a review of the record discloses the veteran has not been 
provided with specific notice of the VCAA, particularly VA's 
obligation to inform him what portion of the information and 
evidence, if any, is to be provided by him, as well as what 
portion, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103.

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran should the Board proceed with a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Court has repeatedly vacated Board decisions when VCAA 
notice sent to a claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g., Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16Vet. App. 370 (2002).  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.  

2.  The RO should also request the 
veteran provide the names and addresses 
of any medical care providers, VA or 
non-VA, who have treated him for his 
bronchial asthma in the recent past.  
After he has signed any appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the folder.  
The veteran and his representative are 
also to be notified of unsuccessful 
efforts in this regard and be afforded an 
opportunity to submit the identified 
records.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claim should be readjudicated.  If the 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case, and 
be given a reasonable time frame in which 
to respond.  

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



